--------------------------------------------------------------------------------

Exhibit 10.5
 
 
THIS UNSECURED CONVERTIBLE PROMISSORY NOTE AND ANY SECURITIES INTO WHICH THIS
UNSECURED CONVERTIBLE PROMISSORY NOTE IS CONVERTIBLE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR
AN EXEMPTION THEREFROM UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


 
[FORM OF] UNSECURED CONVERTIBLE PROMISSORY NOTE
 
No. 1


$187,100
October 25, 2011



FOR VALUE RECEIVED, DAM HOLDINGS, INC., a Nevada corporation (together with its
successors, the “Company”), promises to pay to the order of
[                           ], or its registered assigns (“Holder”), the
principal sum of $187,100, without interest.
 
1.           Notes Issued.  (a) This Note is one of a series of notes (the
“Notes”) issued pursuant to a Note Purchase Agreement between the Company and
Holder of even date herewith having like tenor and effect (except for variations
necessary to express the name of the holder, the principal amount of each of the
Notes and the date on which each Note is issued) issued or to be issued by the
Company which shall not exceed $500,000 ($100,000 of which may be issued to
holders other than Holder in accordance with the Note Purchase Agreement) in
aggregate principal amount. The Notes shall rank equally without preference or
priority of any kind over one another, and all payments of principal with
respect to any of the Notes shall be applied ratably and proportionately on the
outstanding Notes on the basis of the principal amount of the outstanding
indebtedness represented thereby.
 
(b)           To the extent that the Company issues Notes to holders other than
Holder pursuant to Note Purchase Agreements entered into with such holders, such
Note Purchase Agreements shall designate Holder to be such other holders’
attorney-in-fact with respect to the exercise of all of such holders’ rights and
remedies under their Notes and Note Purchase Agreements (other than with respect
to such holders’ right to convert their Notes into common stock as provided in
Section 5 hereof).
 
2.           Maturity.  Unless sooner paid or converted in accordance with the
terms hereof, the entire unpaid principal amount shall become fully due and
payable on the earlier of the (i) eighteen-month anniversary of the date hereof,
or (ii) acceleration of the maturity of this Note by Holder upon the occurrence
of an Event of Default (such earlier date, the “Maturity Date”).
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
3.             Payments.
 
3.1           Form of Payment.  All payments of principal (other than payment by
way of conversion) shall be in lawful money of the United States of America to
Holder, at the address specified on the signature page hereof, or at such other
address as may be specified from time to time by Holder in a written notice
delivered to the Company.
 
3.2           Prepayment.  Prepayment of principal under this Note without the
express written consent of Holder is permitted with 30 days written notice.
 
4.             Repayment Upon Maturity.  In the event that any indebtedness
under this Note remains outstanding on the Maturity Date, then all outstanding
indebtedness under this Note shall become immediately due and payable on such
date.
 
5.             Conversion.
 
5.1           Conversion into Common Stock.  The outstanding principal of this
Note may be converted into common shares of the Company (a) at the option of
Holder, at any time during which this Note is outstanding, and (b) at the option
of the Company, 45 days after the closing of the proposed merger of the Company
into a wholly-owned subsidiary of DAM Holdings, Inc. (“Closing”), provided that
no conversion shall be required if, as a result, Holder would own more than
4.99% of the then issued and outstanding common shares of the Company, and
provided further that notwithstanding the immediately foregoing limitation,
conversion may be required at the election of the Company six months after the
Closing. The conversion price shall be $0.135per common share.
 
5.2           Ancillary Agreements.  In connection with any conversion of this
Note, Holder agrees to execute and deliver to the Company any documents
reasonably requested by the Company to be executed by Holder, including without
limitation, a stock purchase agreement, thereby agreeing to be bound by all
obligations and receive all rights thereunder.
 
6.             Conversion Mechanics. The following applies to any conversion of
this Note into Company equity securities:
 
6.1           Issuance of Certificates.  As soon as is reasonably practicable
after a conversion has been effected, the Company shall deliver to Holder a
certificate or certificates representing the number of shares of capital stock
(excluding any fractional share) issuable by reason of such conversion in such
name or names and such denomination or denominations as Holder has specified.
 
6.2           No Fractional Shares.  If any fractional share of capital stock
would, except for the provisions hereof, be deliverable upon conversion of this
Note, the Company, in lieu of delivering such fractional share, shall pay an
amount equal to the value of such fractional share, as determined by the per
share conversion price used to effect such conversion.
 
 

 
 

--------------------------------------------------------------------------------

 

 
7.             Default.
 
7.1           Events of Default.  For purposes of this Note, any of the
following events which shall occur shall constitute an “Event of Default”:
 
(a)           any indebtedness under this Note is not paid when and as the same
shall become due and payable, whether at maturity, by acceleration, or
otherwise;
 
(b)           default shall occur in the observance or performance of any
covenant, obligation or agreement of the Company under this Note or the Note
Purchase Agreement, and such default shall continue uncured for a period of
thirty (30) days after the Company knew of the event or circumstances giving
rise to such default;
 
(c)           any representation, warranty or certification made by the Company
herein or in Section 4.2 or 4.3 of the Note Purchase Agreement shall prove to
have been false or incorrect in any material respect on the date or dates as of
which made (any such falsity being a “Representation Default”) and, to the
extent the event or circumstances giving rise to such Representation Default may
be cured such that the Representation Default would no longer exist, such
Representation Default shall continue uncured for a period of thirty (30) days
after the Company knew of the event or circumstances giving rise to such
Representation Default;
 
(d)           the Company shall (i) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (ii) become subject to the appointment of a receiver, trustee,
custodian or liquidator for itself or any part of its property if such
appointment is not terminated or dismissed within thirty (30) days, (iii) make
an assignment for the benefit of creditors, (iv)  fail generally or admit in
writing to its inability to pay its debts as they become due, (v) institute any
proceedings under the United States Bankruptcy Code or any other federal or
state bankruptcy, reorganization, receivership, insolvency or other similar law
affecting the rights of creditors generally, or file a petition or answer
seeking reorganization or an arrangement with creditors to take advantage of any
insolvency law, or file an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, or
(vi) become subject to any involuntary proceedings under the United States
Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, which proceeding is not dismissed within thirty (30) days of filing,
or have an order for relief entered against it in any proceeding under the
United States Bankruptcy Code;
 
(e)           the Company shall (i) liquidate, wind up or dissolve (or suffer
any liquidation, wind-up or dissolution), (ii) suspend its operations other than
in the ordinary course of business, or (iii) take any action to authorize any of
the actions or events set forth above in this Section 7.1(e).
 
7.2           Consequences of Events of Default.
 
(a)           If any Event of Default shall occur for any reason, whether
voluntary or involuntary, and be continuing, Holder may, upon notice or demand,
declare the outstanding indebtedness under this Note to be due and payable,
whereupon the outstanding indebtedness under this Note shall be and become
immediately due and payable, and the Company shall immediately pay to Holder all
such indebtedness. Upon the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
occurrence of an actual or deemed entry of an order for relief with respect to
the Company under the United States Bankruptcy Code, then all indebtedness under
this Note shall automatically be due immediately without notice of any kind. The
Company agrees to pay Holder all out-of-pocket costs and expenses incurred by
Holder in any effort to collect indebtedness under this Note, including
attorneys’ fees.
 
(b)           Holder shall also have any other rights which Holder may have been
afforded under any contract or agreement at any time and any other rights which
Holder may have pursuant to applicable law.
 
8.             Lost, Stolen, Destroyed or Mutilated Notes.  In case this Note
shall be mutilated, lost, stolen or destroyed, the Company shall issue a new
Note of like date, tenor and denomination and deliver the same in exchange and
substitution for and upon surrender and cancellation of any mutilated Note, or
in lieu of any Note lost, stolen or destroyed, upon receipt of evidence
satisfactory to the Company of the loss, theft or destruction of such Note.
 
9.             Governing Law.  This Note is to be construed in accordance with
and governed by the internal laws of the State of New York without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties. All disputes and controversies arising out of or in
connection with this Note shall be resolved exclusively by the state or federal
courts located in New York County in the State of New York, and each party
hereto agrees to submit to the jurisdiction of said courts and agrees that venue
shall lie exclusively with such courts.
 
10.           Amendment and Waiver.  Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and Holders holding a
Majority in Interest, except that no such amendment or waiver shall be effective
unless consented to by Holders, if such amendment or waiver would (a) modify
this Section 10 or subject Holder to any additional obligations, (b) reduce any
amounts payable to Holder hereunder, extend the Maturity Date, extend the due
date for, or reduce the amount of, any payment or prepayment of principal of
this Note (or reduce the principal amount of this Note or the conversion price
of this Note), (c) affect the ranking of this Note in a manner adverse to
Holder; or (d) make this Note payable in money other than that stated in this
Note. Any amendment or waiver effected in accordance with this Section 10 shall
be binding upon the Company and Holder.
 
11.           Notices.  Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Note shall be
made in accordance with the Note Purchase Agreement.
 
12.           Severability.  If one or more provisions of this Note are held to
be unenforceable under applicable law, such provision shall be excluded from
this Note and the balance of the Note shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
13.           Negotiation; Assignment.  This Note is non-negotiable. Neither
this Note nor any of the rights, interests or obligations hereunder may be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of Holder.
 
14.           Remedies Cumulative; Failure or Indulgence Not a Waiver.  The
remedies provided in this Note shall be cumulative. No failure or delay on the
part of Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
15.           Waiver of Notice.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note.
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.
 
 

  DAM HOLDINGS, INC.                  
 
By:
      Name: Fouad Kallamni     Title: President  

 
 
Acknowledged:
 
Holder
[                                                            ]
 
By:_____________________________
 
Name:___________________________
 
Title:____________________________
 
Address:  ________________________
 
________________________________

________________________________




 

 
 

--------------------------------------------------------------------------------

 
